Case: 3:20-mc-00001-MJN-SLO Doc #: 15 Filed: 11/20/20 Page: 1 of 1 PAGEID #: 242



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

DONALD K. LANKFORD,                          :
                                             :      Case No. 3:20-mc-00001
           Plaintiff,                        :
                                             :      District Judge Michael J. Newman
vs.                                          :      Magistrate Judge Sharon L. Ovington
                                             :
WELLS FARGO HOME                             :      DECISION AND ENTRY
MORTGAGE, et al.,                            :
                                             :
           Defendants.                       :

           The Court has reviewed the Reports and Recommendations of United States

Magistrate Judge Sharon L. Ovington (ECF. Nos. 2, 12), to whom this case was originally

referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been filed

thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has expired,

hereby ADOPTS said Report and Recommendations. It is therefore ORDERED that:

      1.      The Reports and Recommendations (ECF Nos. 2, 12) are ADOPTED in full;

      2.      Plaintiff’s Motion to Enforce Arbitration Award and Motion to Issue an
              Emergency Injunctive Stay to Reestablish Possession of Property (ECF No. 1)
              is DENIED;

      3.      Plaintiff’s Motion to Withdraw Motion to Enforce Arbitration Award Without
              Prejudice (ECF No. 3), Amended Motion for Arbitration Award (ECF. No. 4),
              and Motion to Withdraw (ECF. No. 8) are DENIED;

      4.      Defendants’ Motion to Vacate Arbitration Award (ECF No. 7) is GRANTED,
              and this case is DISMISSED with prejudice; and

      5.      The case is terminated on the docket of this Court.


Date: November 20, 2020                                    s/ Michael J. Newman
                                                           Michael J. Newman
                                                           United States District Judge
